COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Frank Mendicino, as Guardian for Janet          §               No. 08-20-00047-CV
  Church, An Incapacitated Person,
                                                  §                  Appeal from the
                        Appellant,
                                                  §            County Court at Law No. 4
  v.
                                                  §           of Williamson County, Texas
  Family Eldercare,
                                                  §                (TC# 18-0190-CP4)
                         Appellee.
                                              §
                                            ORDER

       Appellant asserts that he is entitled to proceed without paying costs based on a previous

trial court finding that he was indigent. The court reporter, Tom McMinn, filed a challenge to

Appellant’s Statement of Inability to Afford Payment of Court Costs. We conclude that it is

necessary for the trial court to conduct a hearing as contemplated by Rule 145. It is therefore

ordered that the trial court conduct a hearing to determine whether Appellant is able to afford to

pay for the reporter’s record. The hearing should be conducted as soon as practicable, but

Appellant must be given ten days’ notice of the hearing. See TEX.R.CIV.P. 145.

       The trial court must issue an order which complies with TEX.R.CIV.P. 145(f)(6). In the

event that the trial court finds that Appellant can afford to pay costs, Appellant can challenge that

ruling by motion filed in this Court pursuant to TEX.R.APP.P. 145(g) no later than ten days after

the order is signed. The trial court shall forward its order to the County Clerk of Williamson


                                                 1
County, Texas as soon as practicable after the hearing, but no later than three days after the order

is signed. The County Clerk shall prepare and forward a supplemental clerk’s record containing

the order to this Court as soon as possible, but no later than five days after the trial court files the

order. It will not be necessary for the court reporter to file a record of the hearing unless the trial

court rules that Appellant is able to afford to pay for the reporter’s record. All appellate deadlines

shall be suspended pending resolution of these issues. The Court will issue an order reestablishing

the appellate deadlines.

       IT IS SO ORDERED this 20th day of April, 2020.
                                                        PER CURIAM
Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                   2